Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 24 November 2020, is acknowledged.  Claims 1 and 27 are amended therein.  Accordingly, claims 1, 5, 6, and 27 are under consideration.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 17 December 2020, which is now of record in the file.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ representative, Anders Fernstrom, on 2 March 2021.
	Claim 6 is amended as follows:
6. 	(AMENDED)	The method of claim 1, wherein determining that the patient does not have the enlarged right ventricle or right ventricular dysfunction includes identifying an increase in cardiac output after administration of the nitric oxidenitric oxide
The following is an Examiner’s Statement of Reasons for Allowance: 
	The Examiner notes that the prior art of record discloses the use of inhaled nitric oxide to treat patients suffering from pulmonary arterial hypertension (PAH), and that the efficacy and dosage of the nitric oxide is monitored during a course of administration according to its effect on various hemodynamic criteria (see Oudiz (2205)), and that PAH is also susceptible to treatment with prostacyclin and prostaglandin analogs, endothelin receptor agonists, and phosphodiesterase-5 inhibitors (see Safdar (2011)).  Despite this, the short half-life of epoprostenol (a synthetic analog of prostacyclin), for example, requires continuous IV infusion administered through a central venous catheter via an ambulatory infusion pump, such that the negative effects of such a course of treatment make it difficult to maintain such treatment, requiring changes in therapy from one analog to another, or to other classes of drugs (id.).  
	However, the art does not disclose the specific method of the invention as claimed, wherein patients being treated stably with a parenteral prostanoid are first screened through monitoring of hemodynamic parameters after administration of nitric oxide, and weaned off of the prostanoid if the hemodynamic parameters indicate an absence of right ventricular dysfunction, with the goal of switching the screened patient to an alternative treatment therapy.

CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619